Stayton, Associate Justice.
The statement of the cause of action, and of the nature of the defense, made by the court, was correct as far as it went, but not full.
This, however, could have been corrected, if deemed necessary by the appellant, through a charge giving a fuller statement; but this was not asked, and in such case the appellant has no just ground of complaint.
The fifth instruction given contains a correct exposition of the law applicable to the question of the liability of the appellant, and as to the measure of damages; and if, in the latter respect, it was thought not to be sufficiently specific, a proper charge should have been asked.
There is nothing in the evidence and verdict to induce the belief that the very formal character of the charge, as to the measure of damages, operated to the prejudice of the appellant.
*149Taken all together, there is no reason to believe that the charge in any respect misled the jury, and there was ample evidence to justify the verdict in favor of the appellees for the sum for which the judgment was rendered; and that there was opposing evidence offered by the appellant from which the jury might have found differently, furnishes no ground for setting the verdict and judgment aside.
In actions to recover money which will be community property when realized, the wife is not ordinarily a necessary or proper party; but in this case no objection was taken to her joinder with her husband as a plaintiff, and it cannot be raised here for the first time. Ho injury results to the appellant from the rendition of a judgment in favor of the husband and wife. In T. C. R’y Co. v. Burnett and Wife, 61 Tex., 639, in an action similar to the present, it w'as held that the joinder of the husband and wife as plaintiffs was error, and that, for the action of the court below in overruling an exception based on such misjoinder, a judgment subsequently rendered in the case should be reversed.
It is not for every erroneous ruling that a judgment should be reversed ; but this should be done only in those cases in which the opposite party has probably been injured thereby. In suits of the character of the present, we are of the opinion that a judgment in favor of a husband and wife does not ordinarily operate to the prejudice of the defendant against whom it is rendered. Such a judgment is as complete a bar against any claim which might subsequently be setup by the husband or wife as would be a judgment rendered in a cause in which the husband was sole plaintiff.
If the costs be increased by the joinder of the wife when she ought not to be joined, or if a defendant be shown in any other manner to have been prejudiced, then the overruling of an exception based on the misjoinder of parties would be sufficient ground for reversal; but if no such injuries be shown, then the action of the court below in overruling such an exception is not sufficient ground for reversal in cases of this character. There is no error in the judgment and it is affirmed.
Affirmed.
[Opinion delivered May 8, 1885.]